  Case 2:20-cv-00115-CW Document 29 Filed 11/20/20 PageID.220 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

ALAN HEADMAN,
                                                                    ORDER
                        Plaintiff,                            APPROVING OF AND
                                                             ADOPTING REPORT AND
v.                                                            RECOMMENDATION


RUSSELL MARION NELSON,                                           Case No. 2:20-cv-115

                        Defendants.                            Judge Clark Waddoups



       On February 20, 2020, Plaintiff Alan Headman filed a pro se complaint (ECF No. 1) in

this action against Defendant Russell Marion Nelson. On February 26, 2020, this action was

referred to Magistrate Judge Evelyn J. Furse. (ECF No. 7). On March 18, 2020, Defendant filed

a motion to dismiss that sought to dismiss Plaintiff’s complaint with prejudice. The motion was

fully briefed (see ECF Nos. 13 & 17), and on May 15, 2020, this action was reassigned to

Magistrate Judge Daphne A. Oberg, (ECF No. 22). On November 5, 2020, Judge Oberg issued a

Report and Recommendation (ECF No. 26) (the “Report”) recommending that this court grant

Defendant’s motion to dismiss and dismiss Plaintiff’s complaint with prejudice.

       Pursuant to 28 U.S.C. § 636(b) and Rule 72(b) of the Federal Rules of Civil Procedure,

Plaintiff had fourteen (14) days to file objections to the Report. This deadline was explained in

the Report and the docket entry of the same. (See ECF No. 26). Plaintiff did not file objections

to the Report.

       After reviewing the pleadings in this action together with the Report, the court agrees that

Plaintiff’s complaint fails to “state a plausible claim for relief against the named defendant” and

“also fails to comply with Rule 8’s pleading requirements.” (ECF No. 26 at 9–10). As such, the
  Case 2:20-cv-00115-CW Document 29 Filed 11/20/20 PageID.221 Page 2 of 2




court HEREBY APPROVES OF AND ADOPTS Judge Oberg’s Report and Recommendation

(ECF No. 26). As such, Defendant’s Motion to Dismiss (ECF No. 11) is HEREBY

GRANTED, and Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE.

Finally, the court DIRECTS the Clerk of Court to CLOSE the above-captioned civil case.



       DATED this 20th day of November, 2020.



                                                 BY THE COURT:




                                                 Clark Waddoups
                                                 United States District Judge




                                                                                         2
